Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the instant application merely differs from claim 1 of the U.S. Patent by the last four lines reciting “detecting an expression of interest from the first user” instead of “detecting an expression of interest from each of the first and second users” as recited in claim 1 of the U.S. Patent and by reciting “transmit an interest indication to the portable device of the second user” instead of “transmitting a bilateral interest indication to the portable device of each of the first and second users” as recited in claim 1 of the U.S. Patent.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to remove limitations to broaden a claim.
Claims 2, 4 of the instant application similarly merely require providing contact feature to second user instead of first or second user recited in claims 2, 4 of the U.S. Patent.

Claim 8 of the instant application recites “transmit at least one of a recommendation or advertisement to portable devices of the plurality of users” thus is not different from claim 1 of the U.S. Patent that transmit a bilateral interest indication to the portable device of each of the users.
Claim 9 of the instant application merely adds “wherein the number of trends corresponds to one or more location of the plurality of users or common interests of the plurality of users”, thus is not different from claim 1 of the U.S. Patent that uses inferred trends corresponding to usage behaviors by a plurality of users to determine common interest.
Claim 10 of the instant application merely recites “wherein the plurality of users are comprised in a sub-group of the inferential user matching system” thus reads on the users with inferred trends corresponding to a set of usage behaviors utilizing the inferential user matching system recited in claim 1 of the U.S. Patent.
Claims 11-19 of the instant application are directed to non-transitory computer readable medium for system claims 1-9, thus are similarly rejected as discussed in claims 1-9 above.

Allowable Subject Matter
Claims 1-20 would be allowable upon applicant’s submission of a terminal disclaimer to overcome the obviousness type double patenting rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter: a close prior art Lieben et al (US 20020040310) of record in parent application 15 874453 now U.S. Patent 10733251 teach tracking participants' behavior in a computerized dating or matchmaking service to determine selection preferences that are utilized to rank matches with other participants based on level of compatibility, comprising; creating personal profiles by a first and a second participant; selecting or rejecting the second participant for communication by the first participant; and calculating a compatibility score between the first participant and the second participant and/or a plurality of other participant's by comparing the first participants' statistics as determined by choices made by the first participant with the second participant and/or the plurality of other participants.
Another relevant prior art Chaudhuri (US 20050038876) teach instantly connecting and matching people and business entities with 
Another relevant prior art Robinson (US 20060020662) teach providing a massively-distributed mechanism for finding the nearest neighbors of each user, according to tastes and/or interests.  Once these nearest neighbors are determined, there taste or and/or interest profiles are leveraged for highly accurate recommendations, and their online addresses are leveraged for community purposes.
However, the presently cited prior art or prior art of record in the prosecution of parent applications do not disclose or make obvious the distinct features recited in claims 1-20 of the U.S. Patent and their obvious variations recited in claims 1-20 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        26 February 2022